                       Benjamin 1. Khi^le
                       1150 S. Colony Way
                       Palmer, Alaska 99645
                       907-745-1776

                       Attorney for Plaintiff

                                  IN THE SUPERIOR COXJRT FOR THE STATE OF ALASKA
                                          THIRD JUDICIAL DISTRICT AT PAUIER

                       Randi J. Bassett,

                                     Plaintiff,

                             V.

                       Aetna, Inc. d/b/a
                       Aetna Life Insuramce
                       Con^any and Aetna
                       Resources IXC,

                                     Defendants.

                                                          Case No. 3PA-19-1667 Cl

                                                 FIRST AMENDED CCBglAIWT
                                     CCBIBS NOW plaintiff Randi J. Bassett, through
                       counsel, and for her cos^laint against defendants Aetna,
                       Inc. d/b/a Aetna Life Insurance Coapany and Aetna Resources
                       LLC, alleges on information and belief as follows:
                                     1.    Plaintiff is a resident of the State of
                      Alaska, Third Judicial District.
                                     2.   Defendant Aetna, Inc. d/b/a Aetna I*ife
                       Insurance Coiig»any is a health and life insurance corporation
                       formed under the laws of the State of Delaware (and
                       Connecticut), with home offices in Connecticut, and engaged
                       in business in the State of Alaska through defendant Aetna
Ben Whipple            FIRST AMENDED COMPLAINT
Attorney               BASS-PLE.002.wpd
11 SO S. Colony Way    3PA-I9-I667a
Palmer, AK9964S
907-745-1776
745-1775 fex
                                                            1

                                                                                       Exhibit A
                                                                                     Page 1 of 4

                 Case 3:19-cv-00309-TMB Document 2-1 Filed 12/06/19 Page 1 of 4
                     Resources LLC, a limited liabili^ con^any formed under the
                     laws of Delaware.
                                   3.    Plaintiff is an insured and beneficiary under - *
                     a health insurance policy issued hy defendants.
                                   4.    The policy issued by defendants provides
                     health and/or health care insurance within the meaning of
                     A.S. § 21.12.050.           Plaintiff's property rights under that
                     insurance policy contract constitute personal property.
                                   5.    The insurance contract between plaintiff and
                     defendants is a contract of adhesion.
                                   6.    In the ^ring of 2015 Ms. Bassett fell^ was
                     injured, and was admitted to Mat-Su Regional Medical Center
                     for treatment.            Severe medical conditions beyond the fall
                     injuries were discovered, including but not limited to
                     undiagnosed diabetes, a near-fatal heart condition and
                     cognitive in^airment.           Plaintiff was transferred to
                     Providence Alaska Medical Center and then to Providence
                     Extended Care and/or Providence Transitional Care for
                     continued medical treatment.
                                   7.    Such treatment as plaintiff was provided was
                     both reasonably related to her conditions and necessary for
                     achieving medical in^rovement, and qualified for payment by
                     defendants under the parties' health insurance policy.
                                   8.    Medical bills for plaintiff's treatment were
                     duly presented to defendants for payment.
                                   9.    Defendants unreasonably denied health
                     insurance payments.
                                   10.    Plaintiff appealed defendants' denial of
                     benefits and defendants unreasonably denied these appeals.

Ben Whipple          Ftl^T AMENDED COMPLAINT
Anom^                BASS-PLE.002.wpd
11505. Cotony Way    3PA-I9-1667Ci
Palmer, AK 9964S
907-745-1776
745-J775 fex
                                                            2

                                                                                      Exhibit A
                                                                                    Page 2 of 4

               Case 3:19-cv-00309-TMB Document 2-1 Filed 12/06/19 Page 2 of 4
                                    11.    Plaintiff's final request for appeal was
                     unreasonably deemed untimely by defendants because she sent
                     her timely appeal to the conflict resolution office that
                     issued her the denial rather than the external appeals
                     office.
                                    12.    Plaintiff alleges that defendants' motivation
                     for cutting off her benefits and denying her appeals was
                     singly a financial cost-saving calculation despite
                     plaintiff's needs and qualifications under the policy.
                                    13.    Defendants' unreasonable denial of health
                     insurance benefits, including defendants' denials of her
                     appeals, constitute a breach of contract.
                                    14.    Defendants' unreasonable denial of health
                     insurance benefits, including defendants' denials of her
                     appeals, constitute a breach of the covenant of good faith
                     and fair dealing.
                                    15.    As a direct and proximate result of
                     defendants' denial of health insurance coverage, plaintiff
                     has suffered financial loss and severe emotional distress.
                                    16.    Defendants' unjustified denial of plaintiff's
                     health coverage indicates a deliberate and reckless
                     indifference to the rights and well-being of plaintiff.
                     Defendants are therefore liable to plaintiff on a claim for
                     punitive damages.
                                    17.    Plaintiff's total eaq>ected damages exceed
                     $100,000, an amount within the jurisdiction of this Court.




Ben Whipple           FIRST AMENDED COMPLAINT
AttomQf               BASS-PLE.002.wpd
1150 S. Colony Way    3PA-IM667CI
Palmer, AK 99645
907-745-1776
745-J775 fax
                                                          3

                                                                                     Exhibit A
                                                                                   Page 3 of 4

                Case 3:19-cv-00309-TMB Document 2-1 Filed 12/06/19 Page 3 of 4
                                    WHEREFORE, plaintiff prays for relief from this
                      Court, as follows:
                                    1.    For declaratory relief related to the coverage
                      question of defendants' denial of health insurance benefits.
                                    2.    For coa^ensatory damages in an amount to be
                      determined by trial;
                                    3.    For punitive damages in an amount to be
                      determined by trial;
                                    4.    For reasonable attorney's fees and costs of
                      suit incurred herein; and
                                    5.    For such other and further relief as the Court
                      deems proper.


                                    DATED this    ^    day of November 2019.


                                                         By
                                                              Benjamin I. Whi^l^
                                                              Alaska Bar # 9311096
                                                              Attorney for Plaintiff




Ben Whipple           FIRST AMENDED COMPLAINT
Attorney              BASS-PLE.002.wpd
1150 S. Colony Way    3PA-I9-1667 Cl
Palmer, AK 99645
907-745-1776
745-1775 fex
                                                         4


                                                                                      Exhibit A
                                                                                    Page 4 of 4

                 Case 3:19-cv-00309-TMB Document 2-1 Filed 12/06/19 Page 4 of 4
